ORDER

PER CURIAM.
Appellant, Form, Function & Finesse, Inc. appeals from the judgment in favor of respondent, The James Group, Inc., on its petition on account and on appellant’s counterclaim for breach of contract and warranty.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the trial court pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.